Case 15-00540-SMT             Doc 229    Filed 05/28/19 Entered 05/28/19 11:32:34         Desc Main
                                        Document     Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLUMBIA
 ____________________________________
                                      )
 In re:                               )
                                      )
 STUART MILLS DAVENPORT,             )       Case No. 15-00540-SMT
                                     )       (Chapter 13)
        Debtor.                      )
 ___________________________________ )

                 AMENDED 1 NOTICE OF OPPORTUNITY TO OBJECT TO
                  MOTION TO SUPPLEMENT RECORD IN OPPOSITION
              TO MOTION TO MODIFY PLAN AND FOR ALLOWANCE OF FEES

           Please take notice that on May 27, 2019, Monica Welt and Babak Djourabchi

 (“Creditors”) filed their Motion to Supplement Record in Opposition to Motion to Modify Plan

 and for Allowance of Fees (the “Motion”).

           PLEASE TAKE NOTICE THAT WITHIN 17 DAYS AFTER THE FILING OF THE

 MOTION you must file and serve a written objection to the motion, together with the proposed

 order required by Local Bankruptcy Rule 9072-1.

           Any objection and proposed order must be filed with the Clerk of the Bankruptcy Clerk,

 U.S. Courthouse, 3rd and Constitution Ave., NW, Washington, DC, 20001, and service (by

 delivery or mailing of copy) upon the undersigned. The objection must contain a complete

 specification of the factual and legal grounds upon which it is based. You may append legal

 memorandums, affidavits and documents in support of your objection. IF YOU FAIL TO FILE

 A TIMELY OBJECTION OR STATE INADEQUATE GROUNDS FOR DENIAL, THE

 MOTION MAY BE GRANTED BY THE COURT WITHOUT A HEARING. The Court may

 grant the motion without a hearing if the objection filed states inadequate grounds for denial.




 1
     Amended to Fix Caption
Case 15-00540-SMT       Doc 229     Filed 05/28/19 Entered 05/28/19 11:32:34           Desc Main
                                   Document     Page 2 of 2



 Dated: May 28, 2019                                 Respectfully submitted,

                                                     /s/ Janet M. Nesse
                                                     Janet M. Nesse, Esq.
                                                     Justin P. Fasano
                                                     6411 Ivy Lane, Suite 200
                                                     Greenbelt, Maryland 20770
                                                     (301) 441-2420: Telephone
                                                     jnesse@mhawley
                                                     jfasano@mhlawyers.com
                                                     Attorneys for Creditors



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, a true and correct copy of the foregoing was

 served by CM/ECF upon all parties receiving notice thereby.


                                                     /s/ Justin P. Fasano
                                                     Justin P. Fasano




                                                2
